Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tarik Coefield seeks to appeal the district court’s order denying his motion to appoint counsel to aid him in filing a second or successive motion under 28 U.S.C. § 2255 (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Coefield, No. 1:93-cr-00339-LMB-1 (E.D.Va. July 10, 2014). We deny Coefield’s motion to extend time to explain why counsel should be appointed. We also dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.